Citation Nr: 1713407	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  11-04 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2015, the Veteran testified at a Travel Board Hearing before the undersigned Veteran Law Judge (VLJ).  A transcript of the proceeding is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his December 2015 Board hearing, the Veteran provided sworn testimony that he has experienced worsening symptoms of his service connected disability.  Essentially, the Veteran stated that he has experienced a greater frequency of flashbacks related to his active duty service, and he finds himself getting angry "out of nowhere, and he stays away from social gatherings."

Additionally, the Veteran testified that has received group meetings and treatment from the Vet Center.  However, the evidence of record only contains his Vet Center records through February 2011.  As these records are pertinent to the Veteran's claim on appeal, a remand is required to request outstanding records from February 2011 to the present.  The Board's previous remand in February 2016 requested that the RO obtain all outstanding VA treatment records, however the Vet Center records were not obtained.  Although Vet Centers are part of VA, their records are kept separately from regular VA medical treatment records and must be requested directly from the specific Vet Center facility.  Accordingly, additional efforts are required to obtain these records on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  The RO must attempt to obtain the Veteran's Vet Center records and, upon receipt, must associate them with the evidence of record.  The RO or AMC must make as many requests as are necessary to obtain these records and may only cease to do so when advised that the requested records do not exist or the custodian does not have them.

See 38 C.F.R. § 3.159(c)(2) (2016).  If the RO or AMC concludes that the records do not exist or that further attempts to obtain them would be futile, the Veteran must be provided with the required regulatory notice informing him of such.  See 38 C.F.R. § 3.159(e) (2016).

2.  Then, the RO should readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

